Mr. Justice Wolf
delivered the opinion of the court.
This court in its practice has assumed that a paper like a notice of appeal, when dated, bears on its face the true date of its filing, except where the contrary manifestly appears. Likewise in civil cases the burden has been cast upon the appellee to show that the appeal was not duly taken. Hence, where in a criminal case there is a prima facie showing of an appeal taken in due time and where the secretary of the court below is charged with the duty of remitting the transcript this court will not dismiss unless there is a showing on the part of the fiscal that this court is in fact without jurisdiction.
Where the fiscal appears in this court after the record is remitted here by the secretary of the court below and makes any motion with respect thereto that is not for a dismissal, it will be presumed that the proper officer has been duly notified of the appeal. .

Motion overruled.

Chief Justice Hernández and Justices MacLeary, del Toro and Aldrey concurred.